DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claims 1-20, filed on 12/11/2019, are pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 15/375,894, now US Patent 10,545,975, filed 12/12/2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 6/17/2020, are
attached to the instant Office action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 1, 18, and 20 are rejected on the ground of nonstatutory double patenting over claims 7, 1, and 13, respectively, of U.S. Patent No. 10,545,975, is shown below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Patent 10,545,975
Instant Application
Claim 7,
 A method comprising: 
receiving, from a first client device, specification of a sequenced reducing filter template comprising a plurality of reducing filters that specify parameter refinements of a dataset, the sequenced reducing filter template specifying a 
causing, on a second client device, a presentation of the sequenced reducing filter template; 
receiving, from the second client device, a selection of one or more parameter refinements available in the sequenced filter template; 
responsive to the selection, generating a query configured to apply the plurality of reducing filters and the one or more parameter refinements to reduce the dataset according to the sequenced reducing filter template; 
transmitting the query to a database server; 
receiving, from the database server, a reduced dataset generated by applying, to the dataset, the plurality of reducing filters with the one or more parameter refinements in the sequence specified by the sequenced filter template; 
storing the reduced dataset generated from the dataset according to the query; 
and causing, on the second client device, a display including a visualization generated from the reduced dataset

Claim 1,
A method comprising: 
receiving, from a first client device of a first user, specification of a sequenced filter template comprising a plurality of reducing filters that reduce a dataset, the sequenced filter template specifying an order in which the plurality 


causing, on a second client device of a second user, display of a visualization generated using the dataset; 
receiving, from the second client device, a request to apply the plurality of reducing filters to the dataset according to the sequenced filter template; 
in response to the request, generating a reduced dataset by applying each of the plurality of reducing filters to the dataset in the order specified in the sequenced filter template to reduce the dataset into the reduced dataset; 












causing, on the second client device, display of an updated visualization generated using the reduced dataset.
Claim 1,
A system comprising: 
one or more processors; 
and a memory comprising instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from a first client device, specification of a sequenced reducing filter template comprising a plurality of reducing filters that specify parameter refinements of a dataset, the sequenced 
causing, on a second client device, a presentation of the sequenced reducing filter template; 
receiving, from the second client device, a selection of one or more parameter refinements available in the sequenced filter template; 
responsive to the selection, generating a query configured to apply the plurality of reducing filters and the one or more parameter refinements to reduce the dataset according to the sequenced reducing filter template; transmitting the query to a database server; 
receiving, from the database server, a reduced dataset generated by applying, to the dataset, the plurality of reducing filters with the one or more parameter refinements in the sequence specified by the sequenced filter template; 
storing the reduced dataset generated from the dataset according to the query; 
and causing, on the second client device, a display including a visualization generated from the reduced dataset.

Claim 18,
A system comprising: 
one or more processors; 
and a memory comprising instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from a first client device, specification of a sequenced filter template comprising a plurality of reducing filters that reduce a dataset, the sequenced filter template specifying an 



causing, on a second client device, display of a visualization generated using the dataset; 
receiving, from the second client device, a request to apply the plurality of reducing filters to the dataset according to the sequenced filter template; 
in response to the request, generating a reduced dataset by applying each of the plurality of reducing filters to the dataset in the order specified in the sequenced filter template to reduce the dataset into the reduced dataset; 











causing, on the second client device, display of an updated visualization generated using the reduced dataset.
Claim 13,
 A computer-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: 
receiving, from a first client device, specification of a sequenced reducing filter template comprising a plurality of reducing filters that specify refinements of a dataset, the sequenced reducing filter template specifying a sequence in which to apply the plurality of filters and further 
causing, on a second client device, a presentation of the sequenced reducing filter template; 
receiving, from the second client device, a selection of the one or more parameter refinements available in the sequenced filter template; 
responsive to the selection, generating a query configured to apply the plurality of reducing filters and the one or more parameter refinements to reduce the dataset according to the sequenced reducing filter template; 
transmitting the query to a database server; 
receiving, from the database server, a reduced dataset generated by applying, to the dataset, the plurality of reducing filters with the one or more parameter refinements in the sequence specified by the sequenced filter template; 
storing the reduced dataset generated from the dataset according to the query; 
and causing, on the second client device, a display including a visualization generated from the reduced dataset.

Claim 20,
A computer-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: 
receiving, from a first client device, specification of a sequenced filter template comprising a plurality of reducing filters that reduce a dataset, the sequenced filter template specifying an order in which the reducing filters are applied to reduce the dataset; 


causing, on a second client device, display of a visualization generated using the dataset; 
receiving, from the second client device, a request to apply the plurality of reducing filters to the dataset according to the sequenced filter template; 
in response to the request, generating a reduced dataset by applying each of the plurality of reducing filters to the dataset in the order specified in the sequenced filter template to reduce the dataset into the reduced dataset; 












causing, on the second client device, display of an updated visualization generated using the reduced dataset.









Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primke et al. (US Publication 2016/0098493 A1) in view of Fuller (US Patent 9,201,924 B1)
	As per claim 1, Primke teaches A method comprising: (see Abstract)
receiving, from a first client device of a first user, specification of a sequenced filter template comprising a plurality of reducing filters that reduce a dataset, (paragraph 0034, 0041, 0059, social graphs are created based on information in a social network that can be filtered, a social graph interpreted as a sequenced filter template)
causing, on a second client device of a second user, display of a visualization generated using the dataset; (Figure 6C, paragraph 0056, 0059, 0063, a graphical 
receiving, from the second client device, a request to apply the plurality of reducing filters to the dataset according to the sequenced filter template; (paragraphs 0064, 0066, a plurality of filters are selected by a user to be applied to social graph data and information matching the query and the filters are identified)
in response to the request, generating a reduced dataset by applying each of the plurality of reducing filters to the dataset to reduce the dataset into the reduced dataset; (paragraphs 0066, 0067, the matching data identified by applying filters and sub-filters interpreted as the reduced dataset)
causing, on the second client device, display of an updated visualization generated using the reduced dataset. (paragraph 0068, the search results page are presented to the user)
Primke does not explicitly indicate the sequenced filter template specifying an order in which the plurality of reducing filters are applied to reduce the dataset and applying each of the plurality of reducing filters to the dataset in the order specified in the sequenced filter template.
Fuller teaches the sequenced filter template specifying an order in which the plurality of reducing filters are applied to reduce the dataset and applying each of the plurality of reducing filters to the dataset in the order specified in the sequenced filter template. (column 5 lines 35-51, column 10 lines 4-43, column 27 lines 25-63, a 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Primke’s method of visually constructing queries based on filters with Fuller’s ability to select an order to apply filters and sort filters for a query plan. This gives the user the ability to select and apply an order for filters to be applied to a received query. The motivation for doing so would be to reduce the resources needed to process queries (column 1 lines 12-26).
As per claim 2, Primke teaches each of the plurality of reducing filters is configured to reduce the dataset by removing data that matches a parameter for reduction. (paragraph 0063, filters to remove non-matching results)
As per claim 3, Primke teaches the plurality of reducing filters comprises a first reducing filter and a second reducing filter. (paragraph 0063, filters, paragraph 0067, sub-filters)
As per claim 4, Primke teaches generating the reduced dataset comprises: generating a first reduced dataset by applying the first reducing filter to the dataset; and generating a second reduced dataset by applying the second reducing filter to the first reduced dataset. (paragraph 0067, 0068, sub-filters and second query)
As per claim 5, Primke teaches generating the reduced dataset further comprises storing the second reduced dataset as the reduced dataset. (paragraph 0068, results)
As per claim 6, Primke teaches causing, on the second client device, a user interface displaying the plurality of filters of the sequenced filter template. (Figure 6C, paragraph 0066, display filters)
As per claim 7, Primke teaches the user interface comprises a user interface element to select an optional filter included in the plurality of reducing filters to be applied to the dataset to generate the reduced dataset, the optional filter being optional as specified by the sequenced filter template. (Figure 6D, paragraph 0068, display sub-filters)
As per claim 8, Primke teaches one or more of the plurality of reducing filters have parameter refinements that specify a parameter to remove data from the dataset to generate the reduced dataset. (Figure 6C, paragraph 0066, display filters)
As per claim 9, Primke teaches parameter refinements for the one or more plurality of reducing filters are set by the sequenced filter template received from the first client device. (paragraph 0066, filters based on social graphs)
As per claim 10, Primke teaches a parameter refinement includes a selectable range of numerical values, limits of the range of values being set by the sequenced filter template received from the first client device. (paragraph 0063, time period)
As per claim 11, Primke teaches the limits are year limits received from the first client device. (paragraph 0063, 0066, years)
As per claim 12, Primke teaches receiving, from the second client device, selection of years within the year limits to apply within a year reducing filter in the plurality of reducing filters, the reduced dataset generated at least in part by removing 
As per claim 13, Primke teaches the limits are distance limits received from the first client device. (paragraph 0063, 0064, filters based on locations)
As per claim 14, Primke teaches receiving, from the second client device, selection of distances within the distance limits to apply within a distance reducing filter in the plurality of reducing filters, the reduced dataset generated at least in part by removing data from the dataset according to the selection of distances received from the second client device. (paragraph 0063, 0064, filters based on locations)
As per claim 15, Primke teaches one of the reducing filters includes a category parameter refinement for selecting a category from a plurality of categories to implement as a data filter to reduce the dataset. (Figure 6B reference 609, paragraph 0066, domains)
As per claim 16, Primke teaches receiving, from the second client device, selection of one of the plurality of categories, the reduced dataset generated at least in part by removing data from the dataset using the selected category of the one of the reducing filter. (Figure 6B reference 609, paragraph 0066, domains selected as filters)
As per claim 17, Primke teaches the visualization includes at least one of: a bar graph, a histogram, a distribution plot, a table comprising columns and rows, or a network graph comprising nodes connected by edges. (paragraph 0056, 0059, present social graphs)

As per claim 18, Primke teaches A system comprising: (see Abstract)

and a memory comprising instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Figure 9 reference 904)
receiving, from a first client device, specification of a sequenced filter template comprising a plurality of reducing filters that reduce a dataset, (paragraph 0034, 0041, 0059, social graphs are created based on information in a social network that can be filtered, a social graph interpreted as a sequenced filter template)
causing, on a second client device, display of a visualization generated using the dataset; (Figure 6C, paragraph 0056, 0059, 0063, a graphical interface to perform search is presented to a user and a a structured search query is received from a user to identify relevant social graphs of associated data and query construction using filters)
receiving, from the second client device, a request to apply the plurality of reducing filters to the dataset according to the sequenced filter template; (paragraphs 0064, 0066, a plurality of filters are selected by a user to be applied to social graph data and information matching the query and the filters are identified)
in response to the request, generating a reduced dataset by applying each of the plurality of reducing filters to the dataset to reduce the dataset into the reduced dataset; (paragraphs 0066, 0067, the matching data identified by applying filters and sub-filters interpreted as the reduced dataset)
causing, on the second client device, display of an updated visualization generated using the reduced dataset. (paragraph 0068, the search results page are presented to the user)

Fuller teaches the sequenced filter template specifying an order in which the plurality of reducing filters are applied to reduce the dataset and applying each of the plurality of reducing filters to the dataset in the order specified in the sequenced filter template. (column 5 lines 35-51, column 10 lines 4-43, column 27 lines 25-63, a received query plan is optimized to select an order to apply filters and sort orders specified in the query to reduce the number of returned results).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Primke’s method of visually constructing queries based on filters with Fuller’s ability to select an order to apply filters and sort filters for a query plan. This gives the user the ability to select and apply an order for filters to be applied to a received query. The motivation for doing so would be to reduce the resources needed to process queries (column 1 lines 12-26).
As per claim 19, Primke teaches each of the plurality of reducing filters is configured to reduce the dataset by removing data that matches a parameter for reduction. (paragraph 0063, filters to remove non-matching results)

As per claim 20, Primke teaches A computer-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: (see Abstract)

causing, on a second client device of a second user, display of a visualization generated using the dataset; (Figure 6C, paragraph 0056, 0059, 0063, a graphical interface to perform search is presented to a user and a a structured search query is received from a user to identify relevant social graphs of associated data and query construction using filters)
receiving, from the second client device, a request to apply the plurality of reducing filters to the dataset according to the sequenced filter template; (paragraphs 0064, 0066, a plurality of filters are selected by a user to be applied to social graph data and information matching the query and the filters are identified)
in response to the request, generating a reduced dataset by applying each of the plurality of reducing filters to the dataset to reduce the dataset into the reduced dataset; (paragraphs 0066, 0067, the matching data identified by applying filters and sub-filters interpreted as the reduced dataset)
causing, on the second client device, display of an updated visualization generated using the reduced dataset. (paragraph 0068, the search results page are presented to the user)
Primke does not explicitly indicate the sequenced filter template specifying an order in which the plurality of reducing filters are applied to reduce the dataset and 
Fuller teaches the sequenced filter template specifying an order in which the plurality of reducing filters are applied to reduce the dataset and applying each of the plurality of reducing filters to the dataset in the order specified in the sequenced filter template. (column 5 lines 35-51, column 10 lines 4-43, column 27 lines 25-63, a received query plan is optimized to select an order to apply filters and sort orders specified in the query to reduce the number of returned results).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Primke’s method of visually constructing queries based on filters with Fuller’s ability to select an order to apply filters and sort filters for a query plan. This gives the user the ability to select and apply an order for filters to be applied to a received query. The motivation for doing so would be to reduce the resources needed to process queries (column 1 lines 12-26).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morales (US Publication 2011/0093361 A1)
Chavan (US Patent 10,366,083 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/           Primary Examiner, Art Unit 2168